DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species A2 in the reply filed on July 25, 2022 is acknowledged. Claims 6, 7 and 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a reflux separation device” in claim 1; “an expansion device”, “a main feed separation device” in claim 2; “a warm reflux separation device”, “a cold reflux separation device” in claim 3; “a reflux separation device” in claim 8; “an expansion device”, “a main feed separation device” in claim 9; “a warm reflux separation device”, “a cold reflux separation device” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 8, 11, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (US 2015/0052938) in view of Bernard Bligh (GB1539604).
In regard to claim 1, Bauer teaches a system for removing nitrogen from a natural gas fluid feed stream comprising:
a. a main heat exchanger (E1, E5 and E6) including a main feed cooling passage (stream 1 passage through heat exchanger E1), a withdrawn vapor warming passage (stream 25 passage through heat exchanger E5 and E1 heading to compressor C1), a main reflux stream cooling passage (stream 20 passage through heat exchanger E1, E5 and E6), a reflux vapor cooling passage (stream 22 passage through E6 heading to T2) and a nitrogen vapor return passage (stream 12 passage through heat exchanger E6), said main feed cooling passage including an inlet (stream 1 inlet into heat exchanger E1) and an outlet (stream 1 coming out of heat exchanger E1), where the inlet of the main feed cooling passage is configured to receive the natural gas fluid feed stream (see fig. 1; ¶ 0029);
b. a distillation column (T2) including a feed inlet (stream 10 entering to T2 via V6), a return vapor outlet (stream 12 exiting T2), a side vapor outlet port (stream 25 exiting T2), first (stream 22 entering T2 via V11) and second (stream 24 entering T2 via V12) reflux inlet ports and a bottoms liquid outlet (11), wherein said side vapor outlet port (25) and second (24) reflux inlet ports are positioned between the feed inlet (10) and the return vapor outlet (12) (See fig. 1);
c, said feed inlet (10) of the distillation column configured to receive a fluid stream from the outlet of the main feed cooling passage of the main heat exchanger (stream 1 via E1, 2, 3, 7 and 10), said side vapor outlet port (25) of the distillation column (T2) configured to provide vapor to the withdrawn vapor warming passage of the main heat exchanger (stream 25 passage through heat exchanger E5 and E1 heading to compressor C1), said return vapor outlet (12) of the distillation column (T2) configured to provide nitrogen vapor to said nitrogen vapor return passage of the main heat exchanger (stream 12 passage through heat exchanger E6) and said first reflux inlet port (22) of the distillation column is in fluid communication (in heat exchanger E6) with the reflux vapor cooling passage of the main heat exchanger (See fig. 1):
d. a reflux compressor (C1) configured to receive and compress fluid (stream 24) from the withdrawn vapor warming passage of the main heat exchanger (See fig. 1; ¶ 0034):
e. a reflux aftercooler (E10) configured to receive and cool fluid from the reflux compressor (C1) and direct cooled fluid (20) to the main reflux stream cooling passage of the main heat exchanger (See fig. 1; ¶ 0034);
f. a reflux separation device (D4) configured to receive fluid (21) from the main reflux stream cooling passage of the main heat exchanger (from heat exchanger E5 and E6), said reflux separation device having a vapor outlet (22, Note that the claim does not require the vapor outlet to carry a vapor, but rather it is an outlet to carry a fluid) and a liquid outlet (24), wherein the vapor outlet (22) of the reflux separation device is configured to direct fluid to the reflux vapor cooling passage of the main heat exchanger (see fig. 1) and the liquid outlet (24) of the reflux separation device is configured to direct fluid to the second reflux inlet port of the distillation column (See fig. 1).
Bauer teaches the side vapor outlet port and second reflux inlet ports are positioned between the feed inlet and the return vapor outlet, but does not teach the first reflux inlet port is positioned between the feed inlet and the return vapor outlet.
However, it is well known in the art, wherein a heat pump cycle using vapor compression fed by a warmed intermediate vapor stream and providing multiple reflux streams to a distillation column, as taught by Bligh, wherein Bligh teaches a method for separating components of a mixture in a distillation column, wherein a side fluid (20) withdrawn from the distillation column and warmed while providing refrigeration to main feed cooling passage (in heat exchangers 15, 9 and 28), wherein the warmed stream leaving the heat exchangers is compressed (compressor 29) and cooled against water cooler (30). The two phase stream is sent to a reflux separator (30), wherein the resulting vapor (34) is partially condensed in heat exchanger (28), throttled in valve (35) and introduced into the distillation column at a position between the feed inlet (7) and the vapor outlet (23) (See Bligh, fig. 1; page 2, lines 50-72).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the first reflux inlet port of Bauer to be positioned between the feed inlet and the return vapor outlet, in view of the teachings of Bligh, since it has been shown that combining prior art elements to yield a predictable result is obvious whereby one having ordinary skill in the art would have consider to position the first reflux inlet port between the feed inlet and vapor outlet in order improve the separation efficiency of the distillation column by position the first reflux inlet port bellow the vapor outlet so that the fluid from the first reflux inlet port interact with the vapor moving upward prior to exiting through the vapor outlet. 

In regard to claim 4, Bauer teaches the system of claim 1, wherein the distillation column (T2) includes a reboiler inlet port (see the inlet at the bottom of column T2) and the main heat exchanger (E5) includes a reboiler passage configured to receive and at least partially vaporize a liquid stream (stream 13 passage through heat exchanger E5) from the bottoms liquid outlet of the distillation column (see fig. 1) so that cooling is provided in the main heat exchanger, said reboiler passage also configured to return a fluid stream to the reboiler inlet port of the distillation column (See fig. 1).

In regard to claim 8, Bauer teaches a system for removing nitrogen from a natural gas fluid feed stream comprising:
a. a main heat exchanger (E1, E5 and E6) including a main feed cooling passage (stream 1 passage through heat exchanger E1), a withdrawn vapor warming passage (stream 25 passage through heat exchanger E5 and E1 heading to compressor C1), a main reflux stream cooling passage (stream 20 passage through heat exchanger E1, E5 and E6), a reflux vapor cooling passage (stream 22 passage through E6 heading to T2) and a nitrogen vapor return passage (stream 12 passage through heat exchanger E6), said main feed cooling passage including an inlet (stream 1 inlet into heat exchanger E1) and an outlet (stream 1 coming out of heat exchanger E1), where the inlet of the main feed cooling passage is configured to receive the natural gas fluid feed stream (see fig. 1; ¶ 0029);
b. a distillation column (T2) including a feed inlet (stream 10 entering to T2 via V6), a return vapor outlet (stream 12 exiting T2), a side vapor outlet port (stream 25 exiting T2), first (stream 22 entering T2 via V11) and second (stream 24 entering T2 via V12) reflux inlet ports and a bottoms liquid outlet (11), wherein said side vapor outlet port (25) and second (24) reflux inlet ports are positioned between the feed inlet (10) and the return vapor outlet (12) (See fig. 1);
c, said feed inlet (10) of the distillation column configured to receive a fluid stream from the outlet of the main feed cooling passage of the main heat exchanger (stream 1 via E1, 2, 3, 7 and 10), said side vapor outlet port (25) of the distillation column (T2) configured to provide vapor to the withdrawn vapor warming passage of the main heat exchanger (stream 25 passage through heat exchanger E5 and E1 heading to compressor C1), said return vapor outlet (12) of the distillation column (T2) configured to provide nitrogen vapor to said nitrogen vapor return passage of the main heat exchanger (stream 12 passage through heat exchanger E6) and said first reflux inlet port (22) of the distillation column is in fluid communication (in heat exchanger E6) with the reflux vapor cooling passage of the main heat exchanger (See fig. 1):
d. a reflux compressor (C1) configured to receive and compress fluid (stream 24) from the withdrawn vapor warming passage of the main heat exchanger (See fig. 1; ¶ 0034):
e. a reflux aftercooler (E10) configured to receive and cool fluid from the reflux compressor (C1) and direct cooled fluid (20) to the main reflux stream cooling passage of the main heat exchanger (See fig. 1; ¶ 0034);
f. a reflux separation device (D4) configured to receive fluid (21) from the main reflux stream cooling passage of the main heat exchanger (from heat exchanger E5 and E6), said reflux separation device having a vapor outlet (22, Note that the claim does not require the vapor outlet to carry a vapor, but rather it is an outlet to carry a fluid) and a liquid outlet (24), wherein the vapor outlet (22) of the reflux separation device is configured to direct fluid to the reflux vapor cooling passage of the main heat exchanger (see fig. 1) and the liquid outlet (24) of the reflux separation device is configured to direct fluid to the second reflux inlet port of the distillation column (See fig. 1);
wherein said nitrogen vapor return passage (stream 12 passage through heat exchanger E6) and said withdrawn vapor warming passage (stream 25 passage through heat exchanger E5 and E1 heading to compressor C1) of the main heat exchanger are configured to cool the main feed cooling passage (stream 1 passage through heat exchanger E1), the main reflux stream cooling passage (stream 20 passage through heat exchanger E1, E5 and E6) and the reflux vapor cooling passage (stream 22 passage through E6 heading to T2) of the main heat exchanger (See fig. 1).
Bauer teaches the side vapor outlet port and second reflux inlet ports are positioned between the feed inlet and the return vapor outlet, but does not teach the first reflux inlet port is positioned between the feed inlet and the return vapor outlet.
However, it is well known in the art, wherein a heat pump cycle using vapor compression fed by a warmed intermediate vapor stream and providing multiple reflux streams to a distillation column, as taught by Bligh, wherein Bligh teaches a method for separating components of a mixture in a distillation column, wherein a side fluid (20) withdrawn from the distillation column and warmed while providing refrigeration to main feed cooling passage (in heat exchangers 15, 9 and 28), wherein the warmed stream leaving the heat exchangers is compressed (compressor 29) and cooled against water cooler (30). The two phase stream is sent to a reflux separator (30), wherein the resulting vapor (34) is partially condensed in heat exchanger (28), throttled in valve (35) and introduced into the distillation column at a position between the feed inlet (7) and the vapor outlet (23) (See Bligh, fig. 1; page 2, lines 50-72).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the first reflux inlet port of Bauer to be positioned between the feed inlet and the return vapor outlet, in view of the teachings of Bligh, since it has been shown that combining prior art elements to yield a predictable result is obvious whereby one having ordinary skill in the art would have consider to position the first reflux inlet port between the feed inlet and vapor outlet in order improve the separation efficiency of the distillation column by position the first reflux inlet port bellow the vapor outlet so that the fluid from the first reflux inlet port interact with the vapor moving upward prior to exiting through the vapor outlet. 

In regard to claim 17, see the rejection of claim 8 above. 

In regard to claim 11, Bauer teaches the system of claim 8 wherein the distillation column (T2) includes a reboiler inlet port (see the inlet at the bottom of column T2) and the main heat exchanger (E5) includes a reboiler passage configured to receive and at least partially vaporize a liquid stream (stream 13 passage through heat exchanger E5) from the bottoms liquid outlet of the distillation column (T2) (see fig. 1) so that cooling is provided in the main heat exchanger, said reboiler passage also configured to return a fluid stream to the reboiler inlet port of the distillation column (See fig. 1).
In regard to claim 18, Bauer in view of Bligh teaches the method of claim 17 wherein Bauer further teaches step 1. includes condensing (via E5) the first vapor reflux stream (22) so that the second reflux stream (23) is a second liquid reflux stream (See fig. 1; ¶ 0034).

Claim(s) 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer and Bligh as applied to claim 1 or 8 above, and further in view of Bellinger et al. (US 4,203,741).
In regard to claim 5, Bauer teaches the system of claim 1, wherein the main heat exchanger further includes a bottoms liquid warming passage (stream 11 passage through heat exchanger E1), where the liquid stream (11) is warmed to provide cooling in the main heat exchanger (E1) (see Bauer fig. 1), but does not teach a pump configured to receive a liquid stream from the bottoms liquid outlet of the distillation column and pump the liquid stream to the bottoms liquid warming passage.
However, Bellinger a separation of low boiling gases from a natural gas stream, wherein the bottom liquid product from column 48 is withdrawn via line 82 and passed by pump 84 and line 85 to feed heat exchanger 10 where it is heated and discharged via line 86 as the NGL product of the process (See fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Bauer by adding a pump, wherein the pump configured to receive a liquid stream from the bottoms liquid outlet of the distillation column and pump the liquid stream to the bottoms liquid warming passage, in view of the teachings of Bellinger, in order to increase the pressure of the liquid and provide reliable transfer of the liquid.

In regard to claim 12, see the rejection of claim 5 above. 

Allowable Subject Matter
Claims 2, 3, 9, 10, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793. The examiner can normally be reached Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763